Title: Philip I. Barziza to Thomas Jefferson, 6 January 1816
From: Barziza, Philip I.
To: Jefferson, Thomas


          
            Honorable Sir
             Williamsburg 6th January 1816
          
          Its with truly sentiments of gratitude that I Knowledge your must graciuse lettre annexd with the instructions that you had the goodness to forward me upon my affairs. I have the satisfaction to participate you  that the contract of Marriage, of which I was in want to complete my documents, I founded here in the hands of Mr William McCandlish, the same Gentleman whom was named by Governement to be Curator of the Estate of my deceased Grand Mother Mrs Paradise, and under the assistance of whom I am at present acting for the purpose of reccovering boths my and my Brother Proprety; as to your Kind invitation I’ Certenely shall call myself very  hapy, as soon as my busines permits me to come in person to pay my respects and to enjoy the honour of your  friendship.
          My Brother not being necessary, will not come over to America, but if you will be pleased to send me the Catalogue of the Books that you wish to have sent from that part of the world, you will do infinite pleasure, and I’ assure you Sir, that I would endeawour to do my utmost to satisfy your wish. In case that you would honour me withe with your Comands, have the goodness to directed to Mr William McCandlish, in the house of which Gentleman I now Live. Permit me Sir to have the honor to subscribe myself with the greatest respect
          
            Sir Your Most Humble and Obte Servant
            Philipp I. Barziza
          
        